Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-34 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/07/2019 and 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, there is insufficient antecedent basis for “the processing server” and “the plurality of transaction messages” (lines 3-4).  
Regarding claims 18, there is insufficient antecedent basis for “the plurality of transaction messages” at line 5.  

Dependents claims are depended on rejected claims thus rejected on the same ground.

Claim Rejection - Double Patenting
5.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

6.	Claims 1-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-34 of prior U.S. Patent No. 10,198,325.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
Claims Comparison

                      Instant Application                                                     10,198,325
1.  A method for recovery of missing or extra data using a bloom filter, comprising: generating, by a generation module of the processing server, a bloom filter of the plurality of transaction messages, wherein the bloom filter is generated using a predetermined number of hash rounds and has a size of at least double a count of a plurality of transaction messages stored in a transaction database, wherein each transaction message includes a structured data set related to a blockchain transaction including at least a transaction value; 



generating, by the generation module of the processing server, a recover message, wherein the recover message includes at least the count of the plurality of transaction messages, the predetermined number of hash rounds, the size, and the generated bloom filter;


2. The method of claim 1, further comprising: generating, by a hashing module of the processing server, a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages; 
receiving, by the receiving device of the processing server, a proposal message from the at least one consensus node, wherein the proposal message includes at least a proposed Merkle root; and 
verifying, by a verification module of the processing server, that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message.

3. The method of claim 2, further comprising: generating, by the hashing module of the processing server, a new Merkle root for the plurality of transaction messages and the at least one additional transaction message using a transaction reference associated with the transaction value included in each respective transaction message; and 
verifying, by the verification module of the processing server, that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message.



5. The method of claim 2, further comprising: sorting, by the querying module of the processing server, the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root.

6. The method of claim 1, wherein each of the plurality of transaction messages further includes a specific slot identifier, the recover message and response message each further includes the specific slot identifier, and the at least one additional transaction message includes the specific slot identifier.

7. The method of claim 1, wherein the bloom filter is generated using a predetermined hashing algorithm for each of the predetermined number of hash rounds.

8. A method for recovery of missing or extra data using a bloom filter, comprising: generating, by a generation module of the processing server, a bloom filter of the plurality of transaction messages, wherein the bloom filter is generated using a predetermined number of hash rounds and has a size of at least double a count of a plurality of transaction messages stored in a transaction database, wherein each transaction message includes a structured data set related to a blockchain transaction including at least a transaction value; 



receiving, by a receiving device of the processing server, a response message from the at least one consensus node, wherein the response message includes at least a second bloom filter, an indicated number of hash rounds, an indicated filter size, and a number of expected transaction messages;
identifying, by a data identification module of the processing server, at least one transaction message of the plurality of transaction messages not included in the second bloom filter based on the included transaction value and the indicated number of hash rounds, indicated filter size, number of expected transaction messages, and second bloom filter; and 
executing, by a querying module of the processing server, a query on the transaction database to delete the at least one identified transaction message.

9. The method of claim 8, wherein the number of expected transaction messages is less than the count of the plurality of transaction messages.

10. The method of claim 8, wherein the indicated filter size is at least double the number of expected transaction messages.

11. The method of claim 8, wherein an updated count of the plurality of transaction messages after execution of the query is equivalent to the number of expected transaction messages.


generating, by a hashing module of the processing server, a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages; 
receiving, by the receiving device of the processing server, a proposal message from the at least one consensus node, wherein the proposal message includes at least a proposed Merkle root; and 
verifying, by a verification module of the processing server, that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message.

13. The method of claim 12, further comprising: 
generating, by the hashing module of the processing server, a new Merkle root for the plurality of transaction messages after deletion of the at least one identified transaction message using a transaction reference associated with the transaction value included in each respective transaction message; and 
verifying, by the verification module of the processing server, that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message.

14. The method of claim 12, further comprising: 
generating, by the hashing module of the processing server, the transaction reference associated with the transaction value included in each of the plurality of transaction messages by hashing the respective transaction value using a predetermined hashing algorithm.


sorting, by the querying module of the processing server, the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root.

16. The method of claim 8, wherein each of the plurality of transaction messages further includes a specific slot identifier, and the recover message and response message each further includes the specific slot identifier.

17. The method of claim 8, wherein the bloom filter is generated using a predetermined hashing algorithm for each of the predetermined number of hash rounds.

18. A system for recovery of missing or extra data using a bloom filter, comprising: 
a processing server; 
a generation module of the processing server configured to generate a bloom filter of the plurality of transaction messages, wherein the bloom filter is generated using a predetermined number of hash rounds and has a size of at least double a count of a plurality of transaction messages stored in a transaction database, wherein each transaction message includes a structured data set related to a blockchain transaction including at least a transaction value, and 



a recover message, wherein the recover message includes at least the count of the plurality of transaction messages, the predetermined number of hash rounds, the size, and the generated bloom filter; 
a transmitting device of the processing server configured to electronically transmit the generated recover message to at least one consensus node; 

a querying module of the processing server configured to execute a query on the transaction database to insert the at least one additional transaction message.

19. The system of claim 18, further comprising: 
a verification module of the processing server; and 
a hashing module of the processing server configured to generate a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages, wherein the receiving device of the processing server is further configured to receive a proposal message from the at least one consensus node, wherein the proposal message includes at least a proposed Merkle root, and the verification module of the processing server is configured to verify that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message.

20. The system of claim 19, wherein the hashing module of the processing server is further configured to generate a new Merkle root for the plurality of transaction messages and the at least one additional transaction message using a transaction reference associated with the transaction value included in each respective transaction message, and the verification module of the processing server is further configured to verify that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message.



22. The system of claim 19, wherein the querying module of the processing server is further configured to sort the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root.

23. The system of claim 18, wherein each of the plurality of transaction messages further includes a specific slot identifier, the recover message and response message each further includes the specific slot identifier, and the at least one additional transaction message includes the specific slot identifier.

24. The system of claim 18, wherein the bloom filter is generated using a predetermined hashing algorithm for each of the predetermined number of hash rounds.

25. A system for recovery of missing or extra data using a bloom filter, comprising: 
a generation module of the processing server configured to generate a bloom filter of the plurality of transaction messages, wherein the bloom filter is generated using a predetermined number of hash rounds and has a size of at least double a count of a plurality of transaction messages stored in a transaction database, wherein each transaction message includes a structured data set related to a blockchain transaction including at least a transaction value, and 





a recover message, wherein the recover message includes at least the count of the plurality of transaction messages, the predetermined number of hash rounds, the size, and the generated bloom filter; 
a transmitting device of the processing server configured to electronically transmit the generated recover message to at least one consensus node; 
a receiving device of the processing server configured to receive a response message from one or more of the at least one consensus nodes, wherein the response message includes at least a second bloom filter, an indicated number of hash rounds, an indicated filter size, and a number of expected transaction messages; 
a data identification module of the processing server configured to identify at least one transaction message of the plurality of transaction messages not included in the second bloom filter based on the included transaction value and the indicated number of hash rounds, indicated filter size, number of expected transaction messages, and second bloom filter; and 
a querying module of the processing server configured to execute a query on the transaction database to delete the at least one identified transaction message.

26. The system of claim 25, wherein the number of expected transaction messages is less than the count of the plurality of transaction messages.

27. The system of claim 25, wherein the indicated filter size is at least double the number of expected transaction messages.

28. The system of claim 25, wherein an updated count of the plurality of transaction messages after execution of the query is 

29. The system of claim 25, further comprising: 
a verification module of the processing server; and 
a hashing module of the processing server configured to generate a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages, wherein the receiving device of the processing server is further configured to receive a proposal message from each of the at least one consensus nodes, wherein the proposal message includes at least a proposed Merkle root, and 
the verification module of the processing server is configured to verify that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message.

30. The system of claim 29, wherein the hashing module of the processing server is configured to generate a new Merkle root for the plurality of transaction messages after deletion of the at least one identified transaction message using a transaction reference associated with the transaction value included in each respective transaction message, and the verification module of the processing server is configured to verify that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message.

31. The system of claim 29, wherein the hashing module of the processing server is further configured to generate the transaction reference associated with the transaction value included in each of the plurality of 

32. The system of claim 29, wherein the querying module of the processing server is further configured to sort the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root.

33. The system of claim 25, wherein each of the plurality of transaction messages further includes a specific slot identifier, and the recover message and response message each further includes the specific slot identifier.

34. The system of claim 25, wherein the bloom filter is generated using a predetermined hashing algorithm for each of the predetermined number of hash rounds.

storing, in a transaction database of a processing server, a plurality of transaction messages, wherein each transaction message includes a structured data set related to a
blockchain transaction including at least a 
transaction value;  
generating, by a generation module of the processing server, a bloom filter of the plurality of transaction messages, wherein the 
bloom filter is generated using a
predetermined number of hash rounds and has a size of at least double a count of the plurality of transaction messages stored in the transaction database;  
generating, by the generation module of the processing server, a recover message, wherein the recover message includes at least the count of the plurality of transaction messages, the predetermined number of hash rounds, the size, and the generated bloom filter;  

additional transaction message; and executing, by a querying module of the 
processing server, a query on the transaction database to insert the at least one additional transaction message. 
 
2. The method of claim 1, further comprising: generating, by a hashing module of the processing server, a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages;  
receiving, by the receiving device of the processing server, a proposal message from the at least one consensus node, wherein the proposal message includes at least a proposed 
Merkle root; and 
verifying, by a verification module of the processing server, that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message. 
 
3. The method of claim 2, further comprising: generating, by the hashing module of the processing server, a new Merkle root for the plurality of transaction messages and the at least one additional transaction message using 
a transaction reference associated with the transaction value included in each respective transaction message; and 
verifying, by the verification module of the processing server, that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message. 
 

 
5. The method of claim 2, further comprising: sorting, by the querying module of the processing server, the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root. 
 
6. The method of claim 1, wherein each of the plurality of transaction messages further includes a specific slot identifier, the recover message and response message each further includes the specific slot identifier, and the at least one additional transaction message includes the specific slot identifier. 
 
7. The method of claim 1, wherein the bloom filter is generated using a predetermined hashing algorithm for each of the predetermined number of hash rounds. 
 
8.  A method for recovery of missing or extra data using a bloom filter, comprising: 
storing, in a transaction database of a processing server, a plurality of transaction messages, wherein each transaction message includes a structured data set related to a blockchain transaction including at least a 
transaction value;  
generating, by a generation module of the processing server, a bloom filter of the plurality of transaction messages, wherein the 
bloom filter is generated using a predetermined number of hash rounds and has a size of at least double a count of the plurality of transaction messages stored 
in the transaction database;  

processing server, a recover message, wherein the recover message includes at least the count of the plurality of transaction messages, the predetermined number of hash rounds, the size, and the generated bloom filter;  
electronically transmitting, by a transmitting device of the processing server, the generated recover message to at least one consensus node;  
receiving, by a receiving device of the processing server, a response message from the at least one consensus node, wherein the response message includes at least a second 
bloom filter, an indicated number of hash rounds, an indicated filter size, and a number of expected transaction messages;  identifying, by a data identification module of the processing server, at least one transaction 
message of the plurality of transaction messages not included in the second bloom filter based on the included transaction value and the indicated number of hash rounds, indicated filter size, number of expected transaction messages, and second bloom filter; and 
executing, by a querying module of the processing server, a query on the transaction database to delete the at least one identified transaction message. 
 
9.  The method of claim 8, wherein the number of expected transaction messages is less than the count of the plurality of transaction messages. 
 
10.  The method of claim 8, wherein the indicated filter size is at least double the number of expected transaction messages. 
 
11.  The method of claim 8, wherein an updated count of the plurality of transaction messages after execution of the query is equivalent to the number of expected transaction messages. 

generating, by a hashing module of the processing server, a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages;  
receiving, by the receiving device of the processing server, a proposal message from the at least one consensus node, wherein the proposal message includes at least a proposed 
Merkle root; and 
verifying, by a verification module of the processing server, that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message. 
 
13. The method of claim 12, further comprising: 
generating, by the hashing module of the processing server, a new Merkle root for the plurality of transaction messages after deletion of the at least one identified transaction message using a transaction reference associated with the transaction value included in each respective transaction message; and 
verifying, by the verification module of the processing server, that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message. 
 
14. The method of claim 12, further comprising: 
generating, by the hashing module of the processing server, the transaction reference associated with the transaction value included in each of the plurality of transaction messages by hashing the respective transaction value using a predetermined hashing algorithm. 
 

sorting, by the querying module of the processing server, the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root. 
 
16. The method of claim 8, wherein each of the plurality of transaction messages further includes a specific slot identifier, and the recover message and response message each further includes the specific slot identifier. 
 
17. The method of claim 8, wherein the bloom filter is generated using a predetermined hashing algorithm for each of the predetermined number of hash rounds. 
 
18.  A system for recovery of missing or extra data using a bloom filter, comprising: 
a processing server;  
a transaction database of the processing server configured to store a plurality of transaction messages, wherein each transaction message includes a structured data set related to a blockchain transaction including at least a transaction value;  
a generation module of the processing server configured to generate a bloom filter of the plurality of transaction messages, wherein the bloom filter is generated using a predetermined number of hash rounds and has a size of at least double a count of the plurality of transaction messages stored in the transaction database, and 
a recover message, wherein the recover message includes at least the count of the plurality of transaction messages, the predetermined number of hash rounds, the size, and the generated bloom filter; 
a transmitting device of the processing server configured to electronically transmit the generated recover message to at least one consensus node;  

a querying module of the processing server configured to execute a query on the transaction database to insert the at least one additional transaction message. 
 
19. The system of claim 18, further comprising: 
a verification module of the processing server; and 
a hashing module of the processing server 
configured to generate a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages, wherein the receiving device of the processing server is further configured to receive a proposal message from the at least one consensus node, wherein the proposal message includes at least a proposed Merkle root, and the verification module of the processing server is configured to verify that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message. 
 
20. The system of claim 19, wherein the hashing module of the processing server is further configured to generate a new Merkle root for the plurality of transaction messages and the at least one additional transaction message using a transaction reference associated with the transaction value included in each respective transaction message, and the verification module of the processing server is further configured to verify that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message. 
 

 
22. The system of claim 19, wherein the querying module of the processing server is further configured to sort the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root. 
 
23. The system of claim 18, wherein each of the plurality of transaction messages further includes a specific slot identifier, the recover message and response message each further includes the specific slot identifier, and the at least one additional transaction message includes the specific slot identifier. 
 
24. The system of claim 18, wherein the bloom filter is generated using a predetermined hashing algorithm for each of the predetermined number of hash rounds. 
 
25. A system for recovery of missing or extra data using a bloom filter, comprising: 
a processing server;  
a transaction database of the processing 
server configured to store a plurality of transaction messages, wherein each transaction message includes a structured data set related to a blockchain transaction including at least a transaction value;  
a generation module of the processing server configured to generate a bloom filter of the plurality of transaction messages, wherein the bloom filter is generated using a predetermined number of hash rounds and has a size of at least double a count of the 
a recover message, wherein the recover message includes at least the count of the plurality of transaction messages, the predetermined number of hash rounds, the size, and the generated bloom filter;  
a transmitting device of the processing server configured to electronically transmit the generated recover message to at least one consensus node;  
a receiving device of the processing server configured to receive a response message from the at least one consensus node, wherein the response message includes at least a second bloom filter, an indicated number of hash rounds, an indicated filter size, and a number of expected transaction messages;  

a data identification module of the processing 
server configured to identify at least one transaction message of the plurality of transaction messages not included in the second bloom filter based on the included transaction value and the indicated number of hash rounds, indicated filter size, number of expected transaction messages, and second bloom filter; and 
a querying module of the processing server configured to execute a query on the transaction database to delete the at least one identified transaction message. 
 
26. The system of claim 25, wherein the number of expected transaction messages is less than the count of the plurality of transaction messages. 
 
27. The system of claim 25, wherein the indicated filter size is at least double the number of expected transaction messages. 
 
28. The system of claim 25, wherein an updated count of the plurality of transaction messages after execution of the query is 
 
29. The system of claim 25, further comprising: 
a verification module of the processing server; and 
a hashing module of the processing server configured to generate a Merkle root for the plurality of transaction messages using a transaction reference associated with the transaction value included in each of the plurality of transaction messages, wherein the receiving device of the processing server is further configured to receive a proposal message from the at least one consensus node, wherein the proposal message includes at least a proposed Merkle root, and 
the verification module of the processing server is configured to verify that the generated Merkle root is not equivalent to the proposed Merkle root included in each received proposal message prior to electronically transmitting the generated recover message. 
 

30. The system of claim 29, wherein the hashing module of the processing server is configured to generate a new Merkle root for the plurality of transaction messages after deletion of the at least one identified transaction message using a transaction reference associated with the transaction value included in each respective transaction message, and the verification module of 
the processing server is configured to verify that the new Merkle root is equivalent to the proposed Merkle root included in each received proposal message. 
 
31. The system of claim 29, wherein the hashing module of the processing server is further configured to generate the transaction reference associated with the transaction value included in each of the plurality of 
 
32. The system of claim 29, wherein the querying module of the processing server is further configured to sort the transaction reference associated with the transaction value included in each of the plurality of transaction messages based on a natural ordering prior to generating the Merkle root. 
 
33. The system of claim 25, wherein each of the plurality of transaction messages further includes a specific slot identifier, and the recover message and response message each further includes the specific slot identifier. 
 
34. The system of claim 25, wherein the bloom filter is generated using a 
predetermined hashing algorithm for each of the predetermined number of hash rounds.


	Regarding claims 1, 8, 18 and 25 of the instant application, the claims are directed toward similar subject matter as claims 1, 8, 18 and 25 of ‘325 as the claims recite the broader version of ‘325.  Although the conflicting claims are not identical, they are not patently distinct from each other because it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to apply the teaching of the instant application to perform the storing function.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘325 and as such are unpatentable over obvious-type double patenting.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153